DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.
Amendments
Applicants amendments to the claims filed 9/13/2022 have been entered. Any objection\rejections from the previous office action filed 3/14/2022 not addressed below has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2,5-12,15-16,20 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular in claim 1 the examiner did not find support for the new limitation “degree of benzyl substitution is greater than 75%”. Claims 2,5-12,15-16,20 and 22-24 incorporate the new matter by dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-11,15,,20 and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Callegaro et al (US 2001/00089937).
Callegaro dislcoses benzyl esters of hyaluronic acid HA, including Hyaff-11 fully benzyl esterfied (100%) and 75% esterfied, and their use in threads including sutures, the threads could be multifilament containing other polymers including polylactic acid (meeting claim 7) and polytetrafluoroethylene (meeting claim 6). See entire disclosure, especially abstract, figures, [0002]-[0014],[0031],[0075], examples and claims 10-20 and 26. Regarding claim 9, the process to make the suture does not impart a patentable difference since there is nothing in the claims to physically distinguish the suture from Callegaro. The products are still sutures, thus the method to make them does not impart a patentable distinction. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Regarding claim 11, the diameter of the threads of Callegaro were 75-800 microns, within the claimed range. See [0031]. Regarding claims 22-23, the sutures shown in the drawings and described as having a diameter are considered to read on having a circular and oval cross section. Regarding the recitation that the textile is a tape, the examiner considered this to be an intended use for the textile and was considered to read on an elongated material to hold or fasten. Since the suture of Callegaro is within the scope of the claims it will be capable of performing the same intended use. The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See MPEP 2106 [R-6] pages 2100-6 through 2100-8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2,5-12,15-16,20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callegaro et al (US 2001/00089937) in view of Stopek et al. (US 8,679,157). 
Callegaro is disclosed above. Callegaro is silent with respect to the amount of non-degradable polymer in claim 4. However generally, differences in the amount of polymer fiber used in the multifilament thread will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such an amount is critical. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Callegaro does not teach coating the sutures with therapeutic agents such as analgesics, including the drugs of claim 16.
Stopek teaches HA sutures with coated bioactive agents including analgesics and drugs including paclitaxel, dexamethasone, heparin and ibuprofen. See col 12 line 60-col 14 line 21.
Since the two references are generally related to the same field of HA sutures one of ordinary skill would have a high expectation of success in coating the sutures of Callegaro with the bioactives of Stopek. Reason to make such a modification would be to provide a therapeutic effect to a subject in need, such as pain relief, to the suture. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive.
Applicants reassert a previously unpersuasive argument that the invention provides good knot pull strength and biocompatibility that is superior to prior art sutures. Applicants assert these features are not shown or suggested in the prior art. 
As noted above, Callegaro discloses sutures within the scope of at least the independent claim. Any property will necessarily be the same since the sutures are within the scope of the rejected claims. Regardless the prior art does disclose the sutures have good biocompatibility and tensile strength. If applicant’s intention is to provide an allegation of an unexpected results the it is insufficient as it does not compare the results to the closest prior art (considered to be Callegaro) and the claims are not commensurate in scope with the examples shown. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02d. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). “A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference.” In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential. See MPEP 716.02(e).
Applicants further assert that their amended claims requires greater than 75% benzyl substitution on HA while the claims of Callegaro recite lower than 75%.
Callegaro clearly exemplifies use of 75% and 100% benzyl esterfied HA, within the claimed range. Since the reference exemplifies their use one of ordinary skill would readily envisage or alternatively find it obvious to use benzyl esterfied HA within the degree of substitution claimed.
Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618